Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 1 of 8 PageID# 71




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 Larry G. Philpot,

                 Plaintiff,

 v.                                           Case No. 1:20-cv-01349-CMH-MSN

 Jonathan Turley,

                 Defendant.



 DEFENDANT JONATHAN TURLEY’S FIRST INTERROGATORIES TO LARRY
                        G. PHILPOT
       Defendant Jonathan Turley (“Turley”) hereby serves the following

 interrogatories directed to Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) and

 pursuant to Rule 33 of the Federal Rules of Civil Procedure requests that you

 respond to these interrogatories within thirty (30) days after the date of service.

                                   INSTRUCTIONS

       1.     Pursuant to Fed. R. Civ. P. 26(e), You are under a duty to

 supplement or correct your responses to these requests if different or additional

 information or documents become available.

       2.     You must produce documents as they are kept in the usual course

 of your business or you must organize and label the documents to correspond

 with the categories of these requests.

       3.     If you fail to completely answer any interrogatory based on a claim

 of privilege or work-product protection, you must comply with the requirements




                                          1
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 2 of 8 PageID# 72




 of Fed. R. Civ. P. 26(b)(5). This may be done as part of your answer to a request

 or may be done using a separate Privilege Log.

       4.     If you withhold any information for any reason other than an

 objection that it is beyond the scope of discovery, identify all documents withheld

 and state the reason for withholding the document.

       5.     If you object to any request or any part of a request, you must state

 the reasons for your objection. If you object to only part of an item or category,

 you must specify which part is being objected to and produce documents

 responsive to the remainder of the request.

       6.     If, in answering these requests, you encounter any ambiguities when

 interpreting a question, instruction, or definition, your answer shall state the

 matter deemed ambiguous and the interpretation used in answering.

                                       DEFINITIONS

       1.     All capitalized terms not otherwise defined in this section have the

 meaning or definitions as provided in or used in the Complaint.

       2.     “Communication” means the transmittal of information by any

 means including, without limitation, letters, memoranda, telephone calls,

 emails, text messages inclusive of SMS, MMS and messages sent via Internet-

 based messaging applications, social media messaging platforms including,

 without limitation, Twitter, LinkedIn, Facebook, and vocalizations.

       3.     “Document” or “documents” mean anything within the scope of the

 Federal Rules of Civil Procedure including, but not limited to, the original, drafts,

 revisions and non-duplicate copies of any written, typed, printed, recorded,



                                          2
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 3 of 8 PageID# 73




 electronic, magnetic, photographic, graphic or other form of memorialization or

 communication, including letters, notes, memoranda, text messages, books,

 pamphlets,    spreadsheets,    PowerPoint    presentations   and    anything   else

 commonly referred to as a document. This specifically includes all electronically

 stored information as that term is used in the Federal Rules of Civil Procedure.

       4.     “Identify,” in reference to a transaction, means to state the name of

 the parties to the transaction, the date the transaction took place, and to state

 the material terms of the transaction including, without limitation, the amount

 of money exchanged in the course of the transaction.

       5.     “Person” means any individual or entity including, without

 limitation, natural persons, firms, associations, partnerships, corporations,

 companies, joint ventures, trusts, estates or other legal, business or government

 entities.

       6.     “Photo” refers to the photograph of Ted Nugent that is the subject of

 this action and is attached as Exhibit A to the Complaint.

       7.     “Relevant Period” means the time period between January 1, 2013

 and the present.

       8.     “You”, “your” or “yours” mean, collectively, Philpot, his agents,

 representatives, professionals, attorneys, and anyone else acting on his behalf,

 including anyone formerly acting on his behalf.

       9.     Reference to any individual or entity includes its officers, directors,

 managers, employees, agents, representatives, professionals, attorneys, and

 anyone else acting on its behalf.



                                          3
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 4 of 8 PageID# 74




        10.   The present tense includes the past and future tenses. The singular

 includes the plural, and the plural includes the singular. Words and phrases in

 lowercase include capitalized and uppercase forms of those same words and

 phrases. “All” means “any and all;” “any” means “any and all.” “Including” means

 “including but not limited to.” “And” and “or” encompass both “and” and “or.”

 “Or” is in both the inclusive and exclusive sense. Words in the masculine,

 feminine, or neuter form shall include each of the other genders.

                                INTERROGATORIES

        1.    Identify all persons likely to have personal knowledge of any fact

 alleged in the Complaint and state the scope of that person’s personal knowledge

 with respect to the facts at issue in this matter.

        2.    For each witness identified by you in connection with the disclosures

 required by Fed. R. Civ. P. 26(a)(2)(A), provide a complete statement of the

 opinions to be expressed and the basis and reasons therefore.

        3.    For each witness you have retained or specially employed to provide

 expert testimony in this case, or employed by you whose duties regularly involve

 giving expert testimony and whom you expect to testify at trial, provide a

 complete statement of the opinions to be expressed and the basis and reasons

 therefore.

        4.    Identify all persons you expect to call as witnesses during trial in

 this matter and state the subjects on which you expect each such witness to

 testify.




                                          4
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 5 of 8 PageID# 75




       5.       Identify every transaction, contract or agreement you have made

 with any third party, and every license you have granted, during the Relevant

 Period to permit the use of any photograph or artistic work whose copyright you

 own, including without limitation the Photo, in exchange for any compensation,

 that was not preceded by or made in connection with any demand for payment

 or litigation or threat of litigation for copyright infringement by you to any such

 third party.

       6.       For each transaction, contract or agreement identified in your

 response to Interrogatory 5, state the name and contact information of each

 person who was party to such transaction, contract or agreement.

       7.       For each transaction, contract or agreement, state the amount of

 compensation you received for such transaction, contract or agreement and the

 form in which you received such compensation.

       8.       Identify every transaction, contract or agreement you have made

 with any third party, and every license you have granted, during the Relevant

 Period to permit the use of any photograph or artistic work whose copyright you

 own, including without limitation the Photo, in exchange for any compensation,

 that was preceded by or made in connection with any demand for payment or

 litigation or threat of litigation for copyright infringement by you to such third

 party, including without limitation all agreements you have made to settle or

 compromise litigation.




                                         5
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 6 of 8 PageID# 76




          9.    For each transaction, contract or agreement identified in your

 response to Interrogatory 8, state the name and contact information of each

 person who was party to such transaction, contract or agreement.

          10.   For each transaction, contract or agreement, state the amount of

 compensation you received for such transaction, contract or agreement and the

 form in which you received such compensation.

          11.   State the basis for your contention in ¶ 24 of the Complaint that

 “Turley’s wrongful acts have caused injury to [you].”

          12.   Identify all the persons or entities to whom you have sent

 correspondence alleging copyright violations and/or persons or entities you sent

 demand letters to requesting payment for copyright violations and/or threatened

 litigation.    For each person or entity state the name, address and contact

 information for that person or entity.

          13.   Identify by parties, case number and court, all cases or complaints

 you have filed in any court, federal or state, alleging copyright infringement.

          14.   For the cases or complaints identified in Interrogatory 13, provide

 the status and disposition of each including any settlements, dismissals or

 judgments.      For any settlements or judgments provide the amount of the

 settlement or judgment including any amount attributed to attorneys fees or

 costs.

          15.   Describe in detail the circumstances by which you took the

 photograph in question including whether you had the artist’s (Nugent) or

 venue’s permission to take, sell, or otherwise use the Photo for profit. Include in



                                          6
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 7 of 8 PageID# 77




 your response the name, address and contact information of the person or

 persons you identify that authorized you to take the Photo or use the artist’s

 (Nugent) image.

       Dated: June 11, 2021          Respectfully submitted,




                                     David Alan Warrington (VSB No. 72293)
                                     KUTAK ROCK LLP
                                     901 East Byrd Street, Suite 1000
                                     Richmond, Virginia 23219
                                     Tel.: (804) 644-1700
                                     Fax: (804) 783-6192
                                     david.warrington@kutakrock.com
                                     Counsel for Defendant Jonathan Turley




                                       7
Case 1:20-cv-01349-CMH-MSN Document 14-1 Filed 07/02/21 Page 8 of 8 PageID# 78




                           CERTIFICATE OF SERVICE
       I certify that on June 11, 2021 I caused the foregoing to be served on

 counsel identified below via electronic mail and first-class mail:


                          Kristine M. Maher
                          GRAYDON HEAD & RITCHEY, LLP
                          312 Walnut Street
                          Suite 1800
                          Cincinnati, Ohio 45202
                          kmaher@graydon.law
                          Counsel for Plaintiff Larry G. Philpot




                                       _____________________________
                                       David Alan Warrington




                                         8
